Exhibit 10.2

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (this “Agreement”), dated as of December 1, 2005, is
entered into among CURATIVE HEALTH SERVICES, INC., a Minnesota corporation
formerly known as Curative Holding Co. (“Holdings”), EBIOCARE.COM, INC., a
Delaware corporation (“eBioCare”), HEMOPHILIA ACCESS, INC., a Tennessee
corporation (“Hemophilia Access”), APEX THERAPEUTIC CARE, INC., a California
corporation (“Apex”), CHS SERVICES, INC., a Delaware corporation (“CHS”),
CURATIVE HEALTH SERVICES OF NEW YORK, INC., a New York corporation (“CHSNY”),
OPTIMAL CARE PLUS, INC., a Delaware corporation (“Optimal Care”),  INFINITY
INFUSION, LLC, a Delaware limited liability company (“Infinity”), INFINITY
INFUSION II, LLC, a Delaware limited liability company (“Infinity II”), INFINITY
INFUSION CARE, LTD., a Texas limited partnership (“Infinity Infusion”), MEDCARE,
INC., a Delaware corporation (“Medcare”), CURATIVE PHARMACY SERVICES, INC., a
Delaware corporation (“CPS”), CURATIVE HEALTH SERVICES CO., a Minnesota
corporation formerly known as Curative Health Services, Inc. (“CHSC”), CRITICAL
CARE SYSTEMS, INC., a Delaware corporation (“CCS”) (Holdings, eBioCare,
Hemophilia Access, Apex, CHS, CHSNY, Optimal Care, Infinity, Infinity II,
Infinity Infusion, Medcare, CPS, CHSC and CCS are sometimes collectively
referred to herein as the “Borrowers” and individually as a “Borrower”),
CURATIVE HEALTH SERVICES III CO. (“Guarantor”), a Minnesota corporation, and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE Capital”), as
Agent and Lender.

 

RECITALS:

 


WHEREAS, THE BORROWERS AND GE CAPITAL ARE PARTIES TO THAT CERTAIN AMENDED AND
RESTATED CREDIT AGREEMENT, DATED APRIL 23, 2004, AS AMENDED BY (I) THAT CERTAIN
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND COLLATERAL
DOCUMENTS DATED AS OF MAY 3, 2004, (II) THAT CERTAIN SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT DATED AS OF JUNE 30, 2004, (III) THAT CERTAIN
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF OCTOBER 20,
2004 AND (IV) THAT CERTAIN FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF DECEMBER 31, 2004 (AS SO AMENDED, THE “CREDIT AGREEMENT”;
CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS AGREEMENT HAVE THE MEANINGS GIVEN
IN THE CREDIT AGREEMENT), WHEREBY THE LENDERS HAVE MADE AVAILABLE A REVOLVING
CREDIT FACILITY AND OTHER FINANCIAL ACCOMMODATIONS TO THE BORROWERS, SUBJECT TO
THE TERMS AND CONDITIONS CONTAINED IN THE CREDIT AGREEMENT;


 


WHEREAS, THE BORROWERS, GUARANTOR AND GE CAPITAL ENTERED INTO THAT CERTAIN
WAIVER AGREEMENT DATED AS OF NOVEMBER 7, 2005, RESPECTING THE EXISTENCE OF
CERTAIN EVENTS OF DEFAULT UNDER THE CREDIT AGREEMENT (THE “WAIVER AGREEMENT”);


 


WHEREAS, THE BORROWERS AND THE GUARANTOR HEREBY ACKNOWLEDGE AND CONFIRM THAT
EVENTS OF DEFAULT HAVE OCCURRED AND ARE CONTINUING UNDER SECTION 8.1 OF THE
CREDIT AGREEMENT INCLUDING BUT NOT LIMITED TO THOSE OCCURRING AS A RESULT OF THE
EXPIRATION OF THE TEMPORARY WAIVER, THE EXPIRATION OF THE WAIVER PERIOD AND THE
CONTINUED EXISTENCE OF THE NOVEMBER NOTE INTEREST PAYMENT DEFAULT (AS SUCH TERMS
ARE DEFINED IN THE WAIVER AGREEMENT (REFERRED TO AS THE

 

1

--------------------------------------------------------------------------------


 


“EXISTING DEFAULTS”).  THE BORROWERS AND GUARANTOR FURTHER WAIVE NOTICE OF
DEFAULT RESPECTING THE EXISTING DEFAULTS AND ACKNOWLEDGE AND CONFIRM THAT NONE
OF SUCH EXISTING DEFAULTS HAVE BEEN WAIVED BY LENDERS OR CURED BY THE BORROWERS
AND THAT THE FOREGOING IDENTIFICATION OF SPECIFIC EVENTS OF DEFAULT DOES NOT
IMPLY THAT OTHER EVENTS OF DEFAULT DO NOT EXIST ON THE DATE HEREOF.


 


WHEREAS, THE BORROWERS AND GUARANTOR FURTHER ACKNOWLEDGE AND AGREE THAT BY
REASON OF THE OCCURRENCE OF THE EXISTING DEFAULTS, THE LENDERS ARE NOT REQUIRED
TO MAKE ANY FURTHER LOANS OR ADVANCES TO THE BORROWERS, AND THE AGENT AND THE
LENDERS HAVE THE RIGHT AT ANY TIME TO EXERCISE THEIR RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT AND RELATED LOAN DOCUMENTS.


 


WHEREAS, THE BORROWERS AND THE GUARANTOR HAVE REQUESTED, NOTWITHSTANDING THAT
THE EXISTING DEFAULTS REFERRED TO ABOVE EXIST UNDER THE CREDIT AGREEMENT AND THE
NOVEMBER WAIVER AGREEMENT AND HAVE NOT BEEN WAIVED OR CURED, THAT THE AGENT AND
THE LENDERS FORBEAR FROM EXERCISING REMEDIES ON ACCOUNT OF THE EXISTING DEFAULTS
UNTIL THE SOONER TO OCCUR OF MARCH 30, 2006 OR THE OCCURRENCE OF A TERMINATING
EVENT, AS SUCH TERM IS DEFINED IN SECTION 2 HEREIN.


 


WHEREAS, THE GUARANTOR ACKNOWLEDGES AND AGREES THAT THE GUARANTY AGREEMENT IS
AND REMAINS IN FULL FORCE AND EFFECT ON THE DATE HEREOF AS TO ALL OBLIGATIONS OF
THE BORROWERS TO THE LENDERS OUTSTANDING ON THE DATE HEREOF AND/OR ACCRUING AND
INCURRED HEREAFTER AND THE GUARANTOR HEREBY ACKNOWLEDGES AND CONFIRMS THAT ITS
GUARANTY IS DEEMED PART OF THE LOAN DOCUMENTS IN RESPECT OF THE CREDIT AGREEMENT
REFERENCED IN THIS AGREEMENT.


 


WHEREAS, THE BORROWERS HAVE REQUESTED THAT LENDERS WAIVE THE WAIVER FEE AS
DEFINED IN SECTION 5.1.(B)(II) OF THE WAIVER AGREEMENT DATED AUGUST 8, 2005 (THE
“AUGUST WAIVER”).


 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and intending to be legally bound hereby, the parties hereto covenant
and agree as follows:

 


1.                                       FORBEARANCE PERIOD.


 


(A)                                  EACH OF THE BORROWERS AND THE GUARANTOR
HEREBY ACKNOWLEDGES AND CONFIRMS (I) THE OCCURRENCE AND CONTINUANCE OF EACH OF
THE EXISTING DEFAULTS, AND (II) THAT THE EXISTING DEFAULTS ARE MATERIAL IN
NATURE.


 


(B)                                 SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
INCLUDING, WITHOUT LIMITATION, THE SATISFACTION OF THE CONDITIONS PRECEDENT
DESCRIBED IN SECTION 6 HEREIN, EACH OF THE LENDERS AGREES THAT DURING THE PERIOD
FROM THE TIME THAT ALL CONDITIONS PRECEDENT DESCRIBED IN SECTION 6 HEREIN ARE
SATISFIED THROUGH THE EARLIER OF (I) 2:00 P.M. (EASTERN TIME) ON APRIL 28, 2006,
OR (II) THE OCCURRENCE OF A TERMINATING EVENT (THE “FORBEARANCE PERIOD”), IT
WILL FORBEAR FROM EXERCISING REMEDIES UNDER THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS IN RESPECT OF THE EXISTING DEFAULTS, OTHER THAN: (I) THE RIGHT UPON
THE OCCURRENCE OF A TERMINATING EVENT TO COLLECT

 

2

--------------------------------------------------------------------------------


 


INTEREST AT THE DEFAULT RATE AND (II) THE RIGHTS AND REMEDIES DESCRIBED HEREIN,
WHICH RIGHTS AND REMEDIES THE BORROWERS ACKNOWLEDGES AND CONFIRMS THAT THE
LENDERS ARE ENTITLED TO EXERCISE PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


(C)                                  DURING THE FORBEARANCE PERIOD, INTEREST DUE
UNDER THE CREDIT AGREEMENT WILL: (I) ACCRUE AT THE DEFAULT RATE, AND (II) BE
PAID AT THE RATE PROVIDED FOR IN THE CREDIT AGREEMENT AS IF AN EVENT OF DEFAULT
HAD NOT OCCURRED.  THE DIFFERENCE BETWEEN THE INTEREST ACCRUED AND THE INTEREST
PAID SHALL HEREAFTER BE REFERRED TO AS THE “PIK SPREAD”.  THE PIK SPREAD SHALL
BECOME DUE AND PAYABLE AT THE EXPIRATION OR TERMINATION OF THE FORBEARANCE
PERIOD.  GE CAPITAL HEREBY AGREES TO WAIVE THE PIK SPREAD PROVIDED THAT:  (I) A
TERMINATING EVENT DOES NOT OCCUR HEREUNDER, (II) THE DEBTOR ACCEPTS GE CAPITAL’S
PROPOSAL FOR THE DIP CREDIT FACILITY AS PROVIDED IN SECTION 7(C)(III) HEREOF,
 AND (III) GE CAPITAL PROVIDES THE REPLACEMENT FACILITY (AS DEFINED IN THE
WAIVER AGREEMENT).  THE TERM REPLACEMENT FACILITY AS USED IN THE WAIVER
AGREEMENT SHALL MEAN AN EXIT CREDIT FACILITY TO ENABLE BORROWERS TO EMERGE FROM
CHAPTER 11 AND REPLACE OR REFINANCE THE CREDIT AGREEMENT (AND SUCH DIP FACILITY
PROVIDED BY GE CAPITAL IN THE CHAPTER 11 CASE).


 


2.                                       TERMINATING EVENTS.  THE OBLIGATION OF
THE LENDERS TO FORBEAR FROM EXERCISING REMEDIES SHALL TERMINATE UPON THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS (EACH, A “TERMINATING
EVENT”):


 


(A)                                  THE BORROWERS AND/OR GUARANTOR, OR ANY OF
THEM, SHALL FAIL TO EXECUTE AND DELIVER TO THE AGENT ANY DOCUMENTS OR
INSTRUMENTS REASONABLY DETERMINED BY THE AGENT TO BE REASONABLY NECESSARY OR
DESIRABLE TO PERFECT OR TO CONTINUE OR CONFIRM THE PERFECTION OF THE LIENS
AND/OR THE SECURITY INTERESTS OF THE AGENT IN ANY COLLATERAL WITHIN TWO BUSINESS
DAYS AFTER ANY SUCH DOCUMENTS OR INSTRUMENTS ARE PRESENTED TO THE BORROWERS
AND/OR GUARANTOR; AND/OR


 


(B)                                 ANY EVENT OF DEFAULT (OTHER THAN THE
EXISTING DEFAULTS) OCCURS; PROVIDED, HOWEVER, THAT NO EVENT OF DEFAULT SHALL BE
DEEMED TO OCCUR BY REASON OF THE FILING BY THE BORROWERS OF A VOLUNTARY
PROCEEDING UNDER CHAPTER 11; AND/OR


 


(C)                                  THE BORROWERS AND/OR THE GUARANTOR, OR ANY
OF THEM, SHALL HAVE FAILED TO COMPLY WITH ANY OF THE PROVISIONS OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, THE PROVISIONS OF SECTIONS 3 AND 8;
AND/OR


 


(D)                                 FAILURE OF THE BORROWERS TO COMPLY WITH THE
DEADLINES SET FORTH IN SECTION 7(C) HEREOF AFTER FIVE (5) BUSINESS DAYS WRITTEN
NOTICE TO THE BORROWERS AND SUCH DEFAULT HAVING NOT BEEN CURED WITHIN SUCH FIVE
(5) DAYS; PROVIDED, HOWEVER, IF THE DEFAULT ARISES UNDER
SECTION 7(C) (I) (II) (III) OR (IV), THEN THE FORBEARANCE PERIOD MAY NOT EXPIRE
SOONER THAN JANUARY 7, 2006; AND/OR


 


(E)                                  THE FILING OF A CASE UNDER CHAPTER 11 IN
WHICH DEBTOR-IN-POSSESSION FINANCING IS PROVIDED BY ANY PERSON OR ENTITY OTHER
THAN GE CAPITAL OR A SYNDICATE OF LENDERS ARRANGED AND AGENTED BY GE CAPITAL.


 

Upon the occurrence of a Terminating Event, without further notice to the
Borrowers or Guarantor or any other action on the part of Lenders, (i) all
Obligations owing to Lenders,

 

3

--------------------------------------------------------------------------------


 

together with interest thereon at the Default Rate shall be immediately due and
payable without presentment, demand, protest or other notice of any kind,
(ii) Lenders shall not be obligated to make any further advances or to permit
the further use by the Borrowers of the Collateral and (iii) Lenders may
exercise any and all rights and remedies under the Credit Agreement, the Loan
Documents and applicable law.

 


3.                                       OTHER AGREEMENTS.  EACH OF THE PARTIES
HEREBY AGREE THAT:


 


(A)                                  THE BORROWERS SHALL DELIVER TO THE AGENT ON
THE FIRST BUSINESS DAY FOLLOWING THE FIFTEENTH (15TH) DAY OF EACH MONTH, A
CERTIFICATE REFLECTING THE CALCULATION OF THE BORROWERS’ BORROWING BASE, WHICH
SHALL BE CALCULATED WITH RESPECT TO ELIGIBLE RECEIVABLES, AS OF THE FIFTEENTH
(15TH) DAY OF SUCH MONTH, AND WHICH SHALL BE CALCULATED WITH RESPECT TO ELIGIBLE
INVENTORY, AS OF THE FIFTEENTH (15TH) DAY OF SUCH MONTH, AND TO BE IN SUCH FORM
SATISFACTORY TO THE AGENT (THE “INTERIM BORROWING BASE CERTIFICATE”).  THE
INTERIM BORROWING BASE CERTIFICATE SHALL BE IN ADDITION TO, AND NOT IN LIEU OF,
THE MONTHLY BORROWING BASE CERTIFICATE REQUIRED TO BE DELIVERED TO THE AGENT BY
THE BORROWERS PURSUANT TO SECTION 5.2(A) OF THE CREDIT AGREEMENT. 


 


(B)                                 COMMENCING ON THE EFFECTIVE DATE (AS DEFINED
BELOW) AND THROUGHOUT THE FORBEARANCE PERIOD, ALL ADVANCES SHALL BEAR INTEREST
AS PROVIDED IN SECTION 1(C) HEREOF ON THE PRINCIPAL AMOUNTS DUE AS SET FORTH IN
SECTION 3(C).


 


(C)                                  AS OF NOVEMBER 29, 2005, THE OUTSTANDING
PRINCIPAL BALANCE DUE UNDER THE CREDIT AGREEMENT IS $27,736,367.92,  THE
PRE-PAYMENT PENALTY IS $1,200,000 (THE “PRE-PAYMENT FEE”) AND ACCRUED AND UNPAID
INTEREST IS $181,063.12 ALL OF WHICH, BUT FOR THIS FORBEARANCE AGREEMENT, ARE
NOW DUE AND PAYABLE.  LENDERS SHALL WAIVE THE PRE-PAYMENT FEE ON THE SAME TERMS
AND CONDITIONS THAT IT HAS AGREED TO WAIVE THE PIK SPREAD AS PROVIDED IN
SECTION 1(C). 


 


(D)                                 COMMENCING ON THE EFFECTIVE DATE AND
CONTINUING THROUGHOUT THE FORBEARANCE PERIOD, THE BORROWERS SHALL COMPLY WITH
THE FINANCIAL COVENANTS SET FORTH IN THE CREDIT AGREEMENT AS MAY BE MODIFIED BY
THE WAIVER AGREEMENT, AUGUST WAIVER AND SUCH OTHER AGREEMENTS ENTERED INTO
BETWEEN BORROWERS AND LENDERS, PROVIDED, HOWEVER, THAT LENDERS HEREBY WAIVE THE
WAIVER FEE DUE UNDER, AND DEFINED IN, SECTION 5.1(B)(II) OF THE AUGUST WAIVER.


 


(E)                                  THE BORROWERS WILL DELIVER TO THE AGENT, ON
OR BEFORE DECEMBER 8, 2005, CASH FLOW PROJECTIONS IN CONNECTION WITH THE
CONTEMPLATED CHAPTER 11 CASE OF THE BORROWERS WHICH WILL REFLECT, AMONG OTHER
THINGS, COMPLIANCE WITH CASH RESERVE NEEDS TO SATISFY RECLAMATION AND UNSECURED
CREDITOR CLAIMS PURSUANT TO BANKRUPTCY CODE SECTIONS 546(C) AND 503(B)(9).


 


4.                                       ADVANCES.  DURING THE FORBEARANCE
PERIOD, EACH OF THE PARTIES HEREBY AGREE THAT PROVIDED THAT NO DEFAULT OR EVENT
OF DEFAULT (OTHER THAN THE EXISTING DEFAULTS) SHALL HAVE OCCURRED AND BE
CONTINUING THE AGENT AND THE LENDERS SHALL CONTINUE TO MAKE REVOLVING ADVANCES
TO THE BORROWERS AS PROVIDED BY SECTION 2.1 OF THE CREDIT AGREEMENT.


 


5.                                       BLOCKED ACCOUNTS; DEPOSITORY ACCOUNTS.


 


(A)                                  IN ACCORDANCE WITH THE TERMS OF THE CREDIT
AGREEMENT, CERTAIN BLOCKED ACCOUNTS AND/OR DEPOSITORY ACCOUNTS HAVE BEEN
ESTABLISHED BY THE BORROWERS IN WHICH THE PROCEEDS OF THE COLLATERAL ARE
DEPOSITED BY THE BORROWERS AND EACH OF ITS SUBSIDIARIES.  EACH

 

4

--------------------------------------------------------------------------------


 


BLOCKED ACCOUNT AND/OR DEPOSITORY ACCOUNT SHALL BE AND REMAIN UNDER THE SOLE
DOMINION AND CONTROL OF THE AGENT.


 


(B)                                 THE BORROWERS AND GUARANTOR ACKNOWLEDGE AND
AGREE THAT THEY HAVE NO RIGHT OF WITHDRAWAL FROM THE BLOCKED ACCOUNTS AND/OR THE
DEPOSITORY ACCOUNTS EXCEPT FOR USES PERMITTED BY THIS AGREEMENT AND THE CREDIT
AGREEMENT, AND THAT THE FUNDS ON DEPOSIT IN SUCH ACCOUNTS SHALL CONTINUE TO BE
COLLATERAL SECURITY FOR THE OBLIGATIONS.


 


6.                                       CONDITIONS PRECEDENT.  THIS AGREEMENT
AND THE AGREEMENTS OF THE LENDERS DESCRIBED HEREIN WILL NOT BE EFFECTIVE UNLESS
AND UNTIL EACH OF THE FOLLOWING HAS OCCURRED OR BEEN SATISFIED, OR WAIVED IN
WRITING BY THE AGENT AND THE LENDERS, BY (I) THE CLOSE OF BUSINESS ON
DECEMBER 2, 2005 OR (II) SUCH LATER TIME AS THE AGENT AND THE LENDERS MAY AGREE
IN THEIR SOLE DISCRETION (THE “EFFECTIVE DATE”):


 


(A)                                  THE BORROWERS AND GUARANTOR WILL HAVE
EXECUTED AND DELIVERED THIS AGREEMENT; AND


 


(B)                                 THE AGENT SHALL HAVE RECEIVED, IN
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO ALL DOCUMENTATION FEES (AS
DEFINED BELOW) ARISING IN CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT PLUS THE AGENT FEE (AS DEFINED BELOW).


 


7.                                       REPRESENTATIONS AND WARRANTIES.


 


(A)                                  EACH OF THE BORROWERS AND THE GUARANTOR
HEREBY ACKNOWLEDGES AND CONFIRMS THAT (I) ALL OF THE RECITALS SET FORTH ABOVE
ARE TRUE AND CORRECT; (II) THE AGENT HAS INFORMED THE BORROWERS AND THE
BORROWERS AGREE THAT AS OF THE CLOSE OF BUSINESS ON NOVEMBER 29, 2005, THERE
REMAIN OUTSTANDING LETTERS OF CREDIT ISSUED BY LENDER FOR BORROWERS’ ACCOUNT IN
THE FACE AMOUNT OF $225,000, AND IN ADDITION, THE BORROWERS ARE LIABLE TO THE
LENDERS UNDER THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS IN AN AGGREGATE
PRINCIPAL AMOUNT OF $27,511,367.92 IN REVOLVING ADVANCES, PLUS ACCRUED BUT
UNPAID INTEREST THEREON, PLUS THE COSTS AND EXPENSES OF THE AGENT AND THE
LENDERS INCURRED IN CONNECTION WITH THE OBLIGATIONS AND REIMBURSABLE UNDER THE
CREDIT AGREEMENT, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES INCURRED BY THE AGENT AND LENDERS (OR ANY OF THEM) IN THE NEGOTIATION,
PREPARATION OR ENFORCEMENT OF THIS AGREEMENT, AND ANY DOCUMENTS, AGREEMENTS OR
INSTRUMENTS REFERRED TO HEREIN, PLUS THE PRE-PAYMENT FEE, ALL WITHOUT OFFSETS,
COUNTERCLAIMS OR DEFENSES OF ANY KIND OR NATURE WHATSOEVER; (III) THE
ACKNOWLEDGMENT OF THE EXISTING DEFAULTS DOES NOT IMPLY THAT OTHER EVENTS OF
DEFAULT DO NOT EXIST AS OF THE DATE HEREOF; (IV) THE CREDIT AGREEMENT AND THE
LOAN DOCUMENTS ARE IN FULL FORCE AND EFFECT AS TO THE BORROWERS AND THE
GUARANTOR AND ARE ENFORCEABLE AGAINST BORROWERS AND GUARANTOR IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS; (V) ALL INTERCOMPANY ACCOUNTS RECEIVABLE AND
INTERCOMPANY ACCOUNTS PAYABLE AMONG BORROWERS AND THE GUARANTOR ARE THE RESULT
OF ARM’S LENGTH TRANSACTIONS ENTERED INTO IN GOOD FAITH IN THE ORDINARY COURSE
OF BUSINESS; (VI) THE BORROWERS AND GUARANTOR DO NOT HAVE ANY CLAIMS, DEFENSES,
CAUSES OF ACTION, COUNTERCLAIMS OR OFFSETS AGAINST THE AGENT OR ANY LENDER OR
THEIR RESPECTIVE OFFICERS, EMPLOYEES, AGENTS, DIRECTORS, SUBSIDIARIES,
AFFILIATES OR ATTORNEYS OF ANY KIND OR NATURE WHATSOEVER; AND (VII) AS OF THE
DATE HEREOF, ALL LIENS, SECURITY INTERESTS, ASSIGNMENTS AND PLEDGES ENCUMBERING
THE COLLATERAL, CREATED PURSUANT TO AND/OR REFERRED TO IN THE CREDIT AGREEMENT
OR THE LOAN DOCUMENTS, ARE FIRST PRIORITY LIENS, SECURITY INTERESTS, ASSIGNMENTS
AND PLEDGES SUBJECT ONLY TO

 

5

--------------------------------------------------------------------------------


 


PERMITTED ENCUMBRANCES, CONTINUE UNIMPAIRED, ARE IN FULL FORCE AND EFFECT AND
SECURE AND SHALL CONTINUE TO SECURE ALL OF THE OBLIGATIONS DESCRIBED IN THE
RESPECTIVE INSTRUMENTS IN WHICH SUCH INTERESTS WERE GRANTED;


 


(B)                                 THE BORROWERS AND GUARANTOR HEREBY FURTHER
REPRESENT AND WARRANT THAT:


 

(I)                                     AFTER GIVING EFFECT TO THIS AGREEMENT,
AND EXCEPT FOR THOSE MATTERS CONSTITUTING EXISTING DEFAULTS, ALL OF THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWERS AND THE GUARANTOR IN THE CREDIT
AGREEMENT AND THE LOAN DOCUMENTS (EXCEPT THOSE MADE AS OF AND WHICH WERE
INTENDED TO BE LIMITED TO A SPECIFIC EARLIER DATE) ARE TRUE AND COMPLETE IN ALL
MATERIAL RESPECTS ON THE DATE HEREOF WITH THE SAME FORCE AND EFFECT AS IF MADE
ON SUCH DATE;

 

(II)                                  EXCEPT FOR THE EXISTING DEFAULTS, NO EVENT
OF DEFAULT UNDER THE CREDIT AGREEMENT OR ANY LOAN DOCUMENT, AND NO EVENT WHICH,
WITH THE EXPIRATION OF A GRACE PERIOD OR THE GIVING OF NOTICE, OR BOTH, WOULD
CONSTITUTE AN EVENT OF DEFAULT, HAS OCCURRED AND IS CONTINUING;

 

(III)                               AFTER GIVING EFFECT TO THIS AGREEMENT, NO
REPRESENTATION OR WARRANTY BY THE BORROWERS OR GUARANTOR CONTAINED IN THIS
AGREEMENT OR ANY DOCUMENT, AGREEMENT OR INSTRUMENT TO BE EXECUTED OR DELIVERED
HEREWITH CONTAINS ANY UNTRUE STATEMENTS OF MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT NECESSARY TO MAKE SUCH REPRESENTATION OR WARRANTY NOT MISLEADING
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH IT WAS MADE;

 

(IV)                              THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT, AND ANY DOCUMENT, AGREEMENT OR INSTRUMENT TO BE EXECUTED OR
DELIVERED HEREWITH, BY THE BORROWERS AND GUARANTOR (TO THE EXTENT THEY ARE
PARTIES TO SUCH DOCUMENT, AGREEMENT OR INSTRUMENT) WILL NOT RESULT IN THE
VIOLATION OF ANY MORTGAGE, INDENTURE, MATERIAL CONTRACT, INSTRUMENT, AGREEMENT,
JUDGMENT, DECREE, ORDER, STATUTE, RULE OR REGULATION TO WHICH THE BORROWERS OR
GUARANTOR (TO THE EXTENT THEY ARE PARTIES TO SUCH DOCUMENT, AGREEMENT OR
INSTRUMENT) ARE SUBJECT OR BY WHICH THEY OR ANY OF THEIR RESPECTIVE PROPERTY IS
BOUND;

 

(V)                                 THIS AGREEMENT AND THE DOCUMENTS, AGREEMENTS
AND INSTRUMENTS TO BE EXECUTED OR DELIVERED HEREWITH CONSTITUTE THE LEGAL, VALID
AND BINDING OBLIGATIONS OF THE BORROWERS AND GUARANTOR (TO THE EXTENT THEY ARE
PARTIES TO SUCH DOCUMENT, AGREEMENT OR INSTRUMENT), ARE ENFORCEABLE AGAINST
BORROWERS AND GUARANTOR (TO THE EXTENT THEY ARE PARTIES THERETO) IN ACCORDANCE
WITH THEIR TERMS AND HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
BORROWERS AND GUARANTOR;

 

(VI)                              NO CONSENTS OR APPROVALS ARE REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWERS AND
GUARANTOR OF THIS AGREEMENT OR ANY DOCUMENTS, AGREEMENTS OR INSTRUMENTS TO BE
EXECUTED OR DELIVERED HEREWITH THAT HAVE NOT BEEN PREVIOUSLY OBTAINED; AND

 

(VII)                           EACH OF THE BORROWERS AND THE GUARANTOR HAS THE
CORPORATE POWER, LEGAL CAPACITY, AND AUTHORITY TO EXECUTE, DELIVER AND CARRY OUT
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND HAS TAKEN OR CAUSED TO BE TAKEN ALL NECESSARY CORPORATE OR OTHER
ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6

--------------------------------------------------------------------------------


 


(C)                                  THE BORROWERS INTEND TO FILE A SO-CALLED
PRE-PACKAGED CHAPTER 11 CASE AND, IN CONNECTION THEREWITH, THE BORROWERS SHALL:


 

(I)                                     CIRCULATE TO LENDERS FOR REVIEW, A
PROPOSED AGREEMENT BETWEEN THE BORROWERS AND THE HOLDERS OF THE SENIOR UNSECURED
HIGH YIELD NOTES RESOLVING ALL DEFAULTS THEREUNDER ON OR BEFORE DECEMBER 21,
2005;

 

(II)                                  CIRCULATE A PLAN AND DISCLOSURE STATEMENT
TO GE CAPITAL FOR APPROVAL AND COMMENT ON OR BEFORE DECEMBER 26, 2005;

 

(III)                               ON OR BEFORE DECEMBER 26, 2005, THE
BORROWERS SHALL HAVE EITHER (I) ACCEPTED GE CAPITAL’S PROPOSAL TO PROVIDE A DIP
CREDIT FACILITY (THE”DIP CREDIT FACILITY”)  , OR (II) DELIVERED TO AGENT A
WRITTEN COMMITMENT FROM A REPUTABLE LENDER TO PROVIDE A DIP CREDIT FACILITY THAT
PROVIDES FOR PAYMENT IN FULL OF THE OBLIGATIONS NOT LATER THAN THE DATE SUCH DIP
CREDIT FACILITY IS APPROVED BY FINAL ORDER OF THE BANKRUPTCY COURT.

 

(IV)                              DISTRIBUTE SOLICITATIONS TO THE PLAN AND
DISCLOSURE STATEMENT ON OR BEFORE JANUARY 2, 2005;

 

(V)                                 FILE CHAPTER 11 ON OR BEFORE FEBRUARY 1,
2006; AND

 

(VI)                              CONFIRM A CHAPTER 11 CASE ON OR BEFORE
MARCH 30, 2006.

 


(D)                                 THE BORROWERS AND GUARANTOR HEREBY EXPRESSLY
ACKNOWLEDGE AND CONFIRM THAT THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE
BEING SPECIFICALLY RELIED UPON BY THE LENDERS AS A MATERIAL INDUCEMENT TO THE
LENDERS TO ENTER INTO THIS AGREEMENT AND TO FORBEAR FROM EXERCISING THE LENDERS’
RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS, OTHER
THAN THEIR RIGHT UPON THE OCCURRENCE OF A TERMINATING EVENT TO CHARGE INTEREST
AT THE DEFAULT RATE AND THE RIGHTS AND REMEDIES DESCRIBED HEREIN.  THE FOREGOING
REPRESENTATIONS AND WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE DOCUMENTS, AGREEMENTS AND INSTRUMENTS TO BE EXECUTED OR
DELIVERED HEREWITH.


 


8.                                       FEES; EXPENSES; COSTS.   THE BORROWERS
SHALL PAY ON DEMAND ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE AGENT
AND THE LENDERS, HERETOFORE OR HEREAFTER INCURRED, WHICH ARE RELATED TO OR IN
CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENT, AND ANY DOCUMENTS,
AGREEMENTS OR INSTRUMENTS EXECUTED IN CONNECTION HEREWITH OR THEREWITH
INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF THE
CONSULTANTS, ATTORNEYS OR OTHER PROFESSIONALS RETAINED BY THE AGENT OR ANY OF
THE LENDERS (THE “DOCUMENTATION FEES”).  IN ADDITION, THE BORROWERS SHALL PAY TO
THE AGENT A FORBEARANCE FEE IN AN AMOUNT EQUAL TO $300,000 (THE “AGENT FEE”). 
NOTHING IN THIS AGREEMENT SHALL BE INTENDED OR CONSTRUED TO HOLD THE AGENT OR
THE LENDERS LIABLE OR RESPONSIBLE FOR ANY EXPENSE, LIABILITY OR OBLIGATION OF
ANY KIND OR NATURE WHATSOEVER INCURRED BY THE BORROWERS OR ANY GUARANTOR
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES, OTHER
PROFESSIONALS’ FEES AND EXPENSES, ANY CRISIS MANAGER’S FEES AND EXPENSES, WAGES,
SALARIES, PAYROLL TAXES, WITHHOLDINGS, BENEFITS OR OTHER AMOUNTS PAYABLE BY OR
ON BEHALF OF THE BORROWERS OR ANY GUARANTOR).  ADDITIONALLY, THE AGENT MAY
RESERVE FROM THE AMOUNTS OTHERWISE AVAILABLE TO THE BORROWERS AS A REVOLVING
CREDIT ADVANCE SUCH AMOUNTS NECESSARY TO PAY THE DOCUMENTATION FEES AND AGENT
FEE.

 

7

--------------------------------------------------------------------------------


 


9.                                       DISGORGEMENT.  IF ANY LENDER IS, FOR
ANY REASON, COMPELLED BY A COURT OR OTHER TRIBUNAL OF COMPETENT JURISDICTION TO
SURRENDER OR DISGORGE ANY PAYMENT, INTEREST OR OTHER CONSIDERATION DESCRIBED
HEREUNDER TO ANY PERSON BECAUSE THE SAME IS DETERMINED TO BE VOID OR VOIDABLE AS
A PREFERENCE, FRAUDULENT CONVEYANCE, IMPERMISSIBLE SET-OFF OR FOR ANY OTHER
REASON, SUCH INDEBTEDNESS OR PART THEREOF INTENDED TO BE SATISFIED BY VIRTUE OF
SUCH PAYMENT, INTEREST OR OTHER CONSIDERATION SHALL BE REVIVED AND CONTINUE AS
IF SUCH PAYMENT, INTEREST OR OTHER CONSIDERATION HAD NOT BEEN RECEIVED BY SUCH
LENDER, AND THE BORROWERS AND GUARANTOR SHALL BE LIABLE TO, AND SHALL INDEMNIFY,
DEFEND (ENGAGING COUNSEL ACCEPTABLE TO SUCH LENDER) AND HOLD SUCH LENDER
HARMLESS FOR, THE AMOUNT OF SUCH PAYMENT OR INTEREST SURRENDERED OR DISGORGED. 
THE PROVISIONS OF THIS SECTION 9 SHALL SURVIVE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE DOCUMENTS, AGREEMENTS AND INSTRUMENTS TO BE EXECUTED OR
DELIVERED HEREWITH.


 


10.                                 NO DEFENSES; RELIANCE.


 


(A)                                  EACH OF THE BORROWERS AND THE GUARANTOR
HEREBY ACKNOWLEDGES AND CONFIRMS THAT THERE ARE NO EXISTING DEFENSES, CLAIMS,
COUNTERCLAIMS OR RIGHTS OF RECOUPMENT OR SET-OFF AGAINST THE AGENT OR ANY LENDER
IN CONNECTION WITH THE OBLIGATIONS OWED TO THE AGENT OR THE LENDERS UNDER THE
CREDIT AGREEMENT OR ANY LOAN DOCUMENT OR IN CONNECTION WITH THE NEGOTIATION,
PREPARATION, EXECUTION, PERFORMANCE OR ANY OTHER MATTERS RELATING TO THE CREDIT
AGREEMENT, THE LOAN DOCUMENTS OR THIS AGREEMENT.


 


(B)                                 EACH OF THE BORROWERS AND THE GUARANTOR
FURTHER ACKNOWLEDGES AND AGREES THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS AGREEMENT, THE AGENT AND THE LENDERS DO NOT HAVE, NOR SHALL
HAVE, AN OBLIGATION OTHER THAN AS SPECIFICALLY AND EXPRESSLY SET FORTH IN THIS
AGREEMENT TO:  (I) AMEND THE CREDIT AGREEMENT OR ANY LOAN DOCUMENT OR OTHERWISE
FURTHER RESTRUCTURE THE OBLIGATIONS; (II) MAKE ANY FURTHER LOANS, ADVANCES OR
EXTENSION OF CREDIT TO OR FOR THE BENEFIT OF THE BORROWERS OR ANY GUARANTOR,
(III) EXTEND THE FORBEARANCE PERIOD; (IV) REFRAIN FROM TERMINATING THE
FORBEARANCE PERIOD UPON THE OCCURRENCE OF ANY TERMINATING EVENT OR (V) ENTER
INTO ANY OTHER INSTRUMENTS, AGREEMENTS OR DOCUMENTS REGARDING ANY OF THE SAME
WITH THE BORROWERS OR ANY GUARANTOR, AND THAT NEITHER THE LENDERS NOR ANY OF
THEIR RESPECTIVE REPRESENTATIVES HAVE MADE ANY AGREEMENTS WITH, OR COMMITMENTS
OR REPRESENTATIONS OR WARRANTIES TO, THE BORROWERS OR ANY GUARANTOR (EITHER IN
WRITING OR ORALLY), OTHER THAN AS EXPRESSLY STATED IN THIS AGREEMENT.


 


(C)                                  EACH OF THE BORROWERS AND THE GUARANTOR
UNDERSTANDS AND FURTHER AGREES THAT THE LENDERS ARE RELYING ON ALL TERMS,
COVENANTS, CONDITIONS, WARRANTIES AND REPRESENTATIONS SET FORTH IN THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE LENDERS’ RIGHT TO TERMINATE THE
FORBEARANCE PERIOD AT ANY TIME UPON THE OCCURRENCE OF A TERMINATING EVENT, AS A
MATERIAL INDUCEMENT TO THE LENDERS TO ENTER INTO THIS AGREEMENT.


 


11.                                 CUMULATIVE REMEDIES; NON-WAIVER.


 


(A)                                  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
IN THIS AGREEMENT, THE RIGHTS, POWERS, AUTHORITIES, REMEDIES, INTERESTS AND
BENEFITS CONFERRED UPON THE AGENT AND THE LENDERS BY AND AS PROVIDED IN THIS
AGREEMENT ARE INTENDED TO SUPPLEMENT, AND BE IN ADDITION TO (AND SHALL NOT IN
ANY WAY OTHERWISE REPLACE, SUPERSEDE, AMEND, LIMIT OR RESTRICT), THE RIGHTS,
POWERS,

 

8

--------------------------------------------------------------------------------


 


AUTHORITIES, REMEDIES, INTERESTS, AND BENEFITS CONFERRED BY THE CREDIT AGREEMENT
AND THE LOAN DOCUMENTS.


 


(B)                                 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT, THE AGENT AND THE LENDERS’ EXECUTION OF OR PERFORMANCE UNDER
THIS AGREEMENT DOES NOT (AND IT SHALL NOT BE CONSTRUED SO AS TO) WAIVE,
RELINQUISH, RESTRICT OR LIMIT IN ANY WAY ANY OF THE RIGHTS, REMEDIES, CLAIMS OR
CAUSES OF ACTION THAT THE AGENT OR ANY LENDER HAS OR MAY HAVE UNDER OR WITH
RESPECT TO THE CREDIT AGREEMENT, THE LOAN DOCUMENTS, OR APPLICABLE LAW (ALL OF
WHICH ARE EXPRESSLY RESERVED) REGARDLESS OF WHETHER ANY OF THE FOREGOING RELATE
TO OR ARISE OUT OF ACTS, OMISSIONS, EVENTS OR TRANSACTIONS OCCURRING BEFORE OR
AFTER THE DATE HEREOF.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
AGREEMENT, THE AGENT AND THE LENDERS HEREBY EXPRESSLY RESERVE ALL RIGHTS TO TAKE
ANY AND ALL ACTIONS, AND EXERCISE ANY AND ALL REMEDIES, AUTHORIZED UNDER THE
CREDIT AGREEMENT, ANY LOAN DOCUMENT OR AT LAW OR IN EQUITY AS A RESULT OF OR
WITH RESPECT TO THE OCCURRENCE AND CONTINUANCE OF ANY EVENTS OF DEFAULT THAT
HAVE OR MAY HAVE HERETOFORE OCCURRED THEREUNDER AND ANY EVENTS OF DEFAULT THAT
MAY HEREAFTER OCCUR OR EXIST THEREUNDER.  NOTHING CONTAINED HEREIN, AND NO
ACTION TAKEN BY THE AGENT OR ANY LENDER PURSUANT HERETO OR AS PROVIDED HEREIN,
SHALL BE DEEMED TO BE A WAIVER OF ANY EVENTS OF DEFAULT.


 


(C)                                  NO DELAY ON THE PART OF THE AGENT OR ANY
LENDER IN THE EXERCISE OF ANY POWER, RIGHT OR REMEDY UNDER THIS AGREEMENT, THE
CREDIT AGREEMENT OR ANY LOAN DOCUMENT AT ANY TIME SHALL OPERATE AS A WAIVER
THEREOF, AND NO SINGLE OR PARTIAL EXERCISE BY THE AGENT OR ANY LENDER OF ANY
POWER, RIGHT OR REMEDY SHALL PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER POWER, RIGHT OR REMEDY.


 


12.                                 RELEASE.  IN CONSIDERATION OF THE
ACCOMMODATIONS BEING MADE AVAILABLE BY THE LENDERS TO OR FOR THE BENEFIT OF THE
BORROWERS OR GUARANTOR UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
LENDERS’ AGREEMENT TO FORBEAR, THE BORROWERS AND GUARANTOR, FOR THEMSELVES AND
THEIR RESPECTIVE AGENTS, EMPLOYEES, REPRESENTATIVES, SUBSIDIARIES, AFFILIATES,
SHAREHOLDERS, OFFICERS, SUCCESSORS AND ASSIGNS, DO HEREBY REMISE, RELEASE AND
FOREVER DISCHARGE THE AGENT AND THE LENDERS AND THEIR RESPECTIVE SHAREHOLDERS,
SUBSIDIARIES, AFFILIATES, DIRECTORS, SERVANTS, AGENTS, EMPLOYEES,
REPRESENTATIVES, OFFICERS, ATTORNEYS AND THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF AND FROM ANY AND ALL CLAIMS,
COUNTERCLAIMS, DEMANDS, ACTIONS AND CAUSES OF ACTION OF ANY NATURE WHATSOEVER,
WHETHER AT LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING
ARISING OUT OF OR RELATING TO THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS, ANY
ACTS OR OMISSIONS OF ANY RELEASEE IN CONNECTION THEREWITH, THE TRANSACTIONS
DESCRIBED IN THIS AGREEMENT OR ANY PROPOSED FINANCING ARRANGEMENTS TO OR FOR THE
BENEFIT OF THE BORROWERS OR ANY GUARANTOR, OR ANY ENTITIES OWNED BY OR UNDER THE
CONTROL OF THE BORROWERS OR ANY GUARANTOR, WHICH ANY OF THEM, NOW HAS OR
HEREAFTER CAN OR MAY HAVE FOR OR BY REASON OF ANY CAUSE, MATTER OR THING
WHATSOEVER, FROM THE BEGINNING OF THE WORLD TO THE DATE HEREOF; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 12 SHALL RELIEVE THE LENDERS OF
THEIR OBLIGATIONS UNDER THIS AGREEMENT.


 


13.                                 WAIVERS.  IN CONSIDERATION OF THE
ACCOMMODATIONS BEING MADE AVAILABLE BY THE LENDERS TO OR FOR THE BENEFIT OF THE
BORROWERS AND GUARANTOR UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
FORBEARANCE ON THE PART OF THE LENDERS:

 

9

--------------------------------------------------------------------------------


 


(A)                                  THE BORROWERS AND GUARANTOR HEREBY WAIVE
THE BENEFIT OF ANY THEORY OR STATUTE REQUIRING THE MARSHALING OF ASSETS OR OTHER
SIMILAR LEGAL DOCTRINE AND AGREE THAT UPON A TERMINATING EVENT THE AGENT AND THE
LENDERS MAY EXERCISE THEIR RIGHTS AGAINST THE COLLATERAL AND APPLY THE PROCEEDS
THEREOF TO ANY OF THE OBLIGATIONS, AS AFORESAID.


 


(B)                                 THE BORROWERS AND GUARANTOR HEREBY AGREE
THAT, TO THE EXTENT THE BORROWERS AND GUARANTOR WOULD OTHERWISE HAVE A RIGHT OF
NOTIFICATION OF SALE UNDER SECTION 9-611 OF THE UNIFORM COMMERCIAL CODE AS
ENACTED IN ANY APPLICABLE STATE, TEN DAYS’ PRIOR WRITTEN NOTICE OF ANY SALE OF
THE COLLATERAL SHALL BE SUFFICIENT TO SATISFY ANY SUCH NOTICE REQUIREMENT UNDER
SECTION 9-611 OF THE UNIFORM COMMERCIAL CODE.


 


14.                                 RELATIONSHIP.  THE BORROWERS AND GUARANTOR
AGREE THAT THE RELATIONSHIP BETWEEN THE AGENT, THE LENDERS, THE BORROWERS AND
GUARANTOR IS THAT OF CREDITOR AND DEBTOR AND NOT THAT OF PARTNERS OR JOINT
VENTURERS.  THIS AGREEMENT DOES NOT CONSTITUTE A PARTNERSHIP AGREEMENT, OR ANY
OTHER ASSOCIATION BETWEEN THE AGENT, THE LENDERS, THE BORROWERS AND GUARANTOR. 
THE BORROWERS AND GUARANTOR ACKNOWLEDGE THAT THE AGENT AND THE LENDERS HAVE
ACTED AT ALL TIMES ONLY AS CREDITORS TO THE BORROWERS AND GUARANTOR WITHIN THE
NORMAL AND USUAL SCOPE OF THE ACTIVITIES NORMALLY UNDERTAKEN BY A CREDITOR AND
IN NO EVENT HAS THE AGENT OR ANY LENDER ATTEMPTED TO EXERCISE ANY CONTROL OVER
THE BORROWERS OR GUARANTOR OR THEIR RESPECTIVE BUSINESSES OR AFFAIRS.  THE
BORROWERS OR GUARANTOR FURTHER ACKNOWLEDGE THAT THE AGENT AND THE LENDERS HAVE
NOT TAKEN OR FAILED TO TAKE ANY ACTION UNDER OR IN CONNECTION WITH THEIR RIGHTS
UNDER THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS THAT IN ANY WAY OR TO ANY
EXTENT HAVE INTERFERED WITH OR ADVERSELY AFFECT THE BORROWERS’ AND/OR
GUARANTOR’S OWNERSHIP OF THE COLLATERAL.


 


15.                                 NOTICES.  ALL NOTICES, REQUESTS OR OTHER
COMMUNICATIONS REQUIRED OR DESIRED TO BE GIVEN HEREUNDER SHALL BE SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO THE
ADDRESSEE AT THE ADDRESS LISTED IN THE CREDIT AGREEMENT OR AT SUCH OTHER ADDRESS
AS ANY PARTY MAY DESIGNATE IN WRITING, OR ANY SUCH NOTICE, REQUEST OR OTHER
COMMUNICATION MAY BE SENT BY ANY OTHER MEANS, BUT NO SUCH NOTICE, REQUEST OR
OTHER COMMUNICATION SHALL BE DEEMED DELIVERED UNTIL IT IS ACTUALLY RECEIVED BY
THE INTENDED RECIPIENT.


 


16.                                 NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT IS MADE AND ENTERED INTO FOR THE SOLE PROTECTION AND BENEFIT OF THE
PARTIES HERETO AND THE AGENT AND THE LENDERS AND NO OTHER PERSON OR ENTITY SHALL
HAVE ANY RIGHT OF ACTION HEREON, RIGHT TO CLAIM ANY RIGHT OR BENEFIT FROM THE
TERMS CONTAINED HEREIN, OR BE DEEMED A THIRD PARTY BENEFICIARY HEREUNDER.


 


17.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT, IT BEING THE PARTIES’ INTENTION THAT EACH AND EVERY PROVISION OF THIS
AGREEMENT BE ENFORCED TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.


 


18.                                 FURTHER ASSURANCES. AT THE AGENT’S
REASONABLE REQUEST, THE BORROWERS AND GUARANTOR SHALL PROMPTLY EXECUTE ANY OTHER
DOCUMENT TO EVIDENCE OR FURTHER THE INTENT OF THE PARTIES AS SET FORTH HEREIN.

 

10

--------------------------------------------------------------------------------


 


19.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL
TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  THE SIGNATURE PAGE OF ANY
COUNTERPART MAY BE DETACHED THEREFROM WITHOUT IMPAIRING THE LEGAL EFFECT OF THE
SIGNATURE(S) THEREON PROVIDED SUCH SIGNATURE PAGE IS ATTACHED TO ANY OTHER
COUNTERPART IDENTICAL THERETO EXCEPT HAVING ADDITIONAL SIGNATURE PAGES EXECUTED
BY OTHER PARTIES TO THIS AGREEMENT ATTACHED THERETO.  DELIVERY OF AN EXECUTED
COUNTERPART OF THE SIGNATURE PAGE BY TELECOPIER SHALL BE AS EFFECTIVE AS
DELIVERY OF AN ORIGINAL MANUALLY EXECUTED COUNTERPART.


 


20.                                 DESCRIPTIVE HEADINGS; CONSTRUCTION.  THE
HEADINGS IN THIS AGREEMENT ARE INTENDED FOR CONVENIENT REFERENCES ONLY AND SHALL
NOT IN ANY WAY LIMIT, AMPLIFY OR BE USED IN INTERPRETING THE TERMS OF THIS
AGREEMENT.  THE MASCULINE, FEMININE OR NEUTER GENDER IN THE SINGULAR OR PLURAL
SHALL BE DEEMED TO INCLUDE THE OTHERS WHEREVER THE CONTEXT OF THIS AGREEMENT SO
REQUIRES.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY HERETO AS THE
DRAFTERS OF THIS AGREEMENT.


 


21.                                 GOVERNING LAW.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK .


 


22.                                 TIME OF ESSENCE.  TIME IS OF THE ESSENCE
WITH RESPECT TO THIS AGREEMENT.


 


23.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE AGENT, THE
LENDERS, THE BORROWERS AND GUARANTOR AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, EXCEPT THAT THE BORROWERS OR GUARANTOR MAY NOT ASSIGN THEIR RIGHTS
UNDER THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY LOAN DOCUMENTS WITHOUT THE
PRIOR WRITTEN CONSENT OF THE AGENT.


 


24.                                 WAIVER OF JURY TRIAL.  THE PARTIES WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR
RELATING TO OR ARISING FROM THE RELATIONSHIP WHICH IS THE SUBJECT OF THE CREDIT
AGREEMENT, THE OTHER DOCUMENTS, OR THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


 


25.                                 LENDERS’ ACTIONS.  THE AUTHORITY HEREIN
CONFERRED UPON THE AGENT AND THE LENDERS AND ANY ACTION TAKEN BY THE AGENT OR
ANY LENDER HEREUNDER OR UNDER THE CREDIT AGREEMENT AND ANY LOAN DOCUMENT OR ANY
DOCUMENT, AGREEMENT OR INSTRUMENT REFERRED TO HEREIN WILL BE TAKEN BY THE AGENT
AND THE LENDER FOR THE PROTECTION OF THE AGENT AND THE LENDERS ONLY, AND THE
AGENT AND THE LENDERS DO NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY
RESPONSIBILITY TO THE BORROWERS OR GUARANTOR OR TO ANY OTHER PERSONS WITH
RESPECT TO ANY SUCH ACTION AUTHORIZED OR TAKEN BY THE AGENT OR ANY LENDER. 
EXCEPT FOR THE SPECIFIC RIGHTS AND OBLIGATIONS OF THE AGENT AND THE LENDERS SET
FORTH IN THIS AGREEMENT, NO OTHER PARTY HERETO SHALL BE ENTITLED TO RELY UPON,
OR CLAIM TO HAVE RELIED UPON, ANY ACTION TAKEN OR FAILED TO HAVE BEEN TAKEN BY
THE AGENT OR ANY LENDER OR THEIR RESPECTIVE CONSULTANTS, AGENTS, EMPLOYEES OR
REPRESENTATIVES.

 

11

--------------------------------------------------------------------------------


 


26.                                 AMENDMENTS. THIS AGREEMENT MAY BE AMENDED
ONLY BY A WRITTEN AGREEMENT SIGNED BY THE PARTIES.


 


27.                                 VOLUNTARY AGREEMENT.  THE BORROWERS AND
GUARANTOR REPRESENT AND WARRANT TO THE AGENT AND THE LENDERS THAT THE BORROWERS
AND GUARANTOR ARE REPRESENTED BY LEGAL COUNSEL OF THEIR CHOICE, THAT THEY HAVE
CONSULTED WITH SUCH COUNSEL REGARDING THIS AGREEMENT, THAT THEY ARE FULLY AWARE
OF THE TERMS AND PROVISIONS CONTAINED HEREIN AND OF THEIR EFFECT AND THAT THEY
HAVE VOLUNTARILY AND WITHOUT COERCION OR DURESS OF ANY KIND ENTERED INTO THIS
AGREEMENT.


 


28.                                 INDEMNIFICATION.  FROM AND AFTER THE DATE
HEREOF, THE BORROWERS AND GUARANTOR, SEVERALLY AND COLLECTIVELY, SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS THE AGENT AND EACH LENDER AND ITS RESPECTIVE
SHAREHOLDERS, SUBSIDIARIES, AFFILIATES, DIRECTORS, SERVANTS, AGENTS, EMPLOYEES,
REPRESENTATIVES, OFFICERS, ATTORNEYS AND THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS (SEVERALLY AND COLLECTIVELY, THE
“INDEMNIFIED PARTIES”) AGAINST AND FROM ANY AND ALL LIABILITY FOR, AND AGAINST
AND FROM ALL LOSSES OR DAMAGES INDEMNIFIED PARTIES MAY SUFFER AS A RESULT OF,
ANY CLAIM, DEMAND, COST, EXPENSE, OR JUDGMENT OF ANY TYPE, KIND, CHARACTER OR
NATURE (INCLUDING REASONABLE ATTORNEYS’ FEES AND COURT COSTS), WHICH INDEMNIFIED
PARTIES SHALL INCUR OR SUFFER AS A RESULT OF (A) ANY ACT OR OMISSION OF THE
BORROWERS OR GUARANTOR OR ANY OF THEIR AGENTS OR REPRESENTATIVES IN CONNECTION
WITH THE CREDIT AGREEMENT, THE RELATED LOAN DOCUMENTS, THE TRANSACTIONS
DESCRIBED IN THIS AGREEMENT AND/OR ANY OF THE INSTRUMENTS, AGREEMENTS AND
DOCUMENTS REFERRED TO IN THIS AGREEMENT, (B) THE BREACH OR INACCURACY OF ANY OF
THE REPRESENTATIONS OR WARRANTIES OF THE BORROWERS OR GUARANTOR, OR (C) THE
BREACH OF ANY OF THE RESPECTIVE COVENANTS SET FORTH HEREIN OF THE BORROWERS OR
GUARANTOR.  THIS INDEMNIFICATION SHALL SURVIVE EXECUTION, DELIVERY AND
SUBSEQUENT TERMINATION OF THIS AGREEMENT.


 


29.                                 INTEGRATION.  THIS AGREEMENT AND THE
INSTRUMENTS, AGREEMENTS AND DOCUMENTS REFERRED TO IN THIS AGREEMENT SHALL BE
DEEMED INCORPORATED INTO AND MADE A PART OF THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS.  ALL SUCH INSTRUMENTS, AGREEMENTS AND DOCUMENTS, AND THIS AGREEMENT,
SHALL BE CONSTRUED AS INTEGRATED AND COMPLEMENTARY OF EACH OTHER, AND, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, AS AUGMENTING AND NOT
RESTRICTING THE AGENT AND THE LENDERS’ RIGHTS, REMEDIES, BENEFITS AND SECURITY. 
IF AFTER APPLYING THE FOREGOING AN INCONSISTENCY STILL EXISTS, THE PROVISIONS OF
THIS AGREEMENT SHALL CONSTITUTE AN AMENDMENT TO THE CREDIT AGREEMENT AND SHALL
CONTROL.


 


30.                                 OTHER TERMS.  SUBJECT TO THE PROVISIONS OF
THIS AGREEMENT, ALL OTHER TERMS OF THE CREDIT AGREEMENT, INCLUDING WITHOUT
LIMITATION, THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED THEREIN, IN
THE LOAN DOCUMENTS AND IN THE WAIVER AGREEMENTS DATED AUGUST 8, 2005,
OCTOBER 14, 2005 AND NOVEMBER 7, 2005, ARE NOT MODIFIED BY THIS AGREEMENT OR ANY
OF THE DOCUMENTS, AGREEMENTS OR INSTRUMENTS REFERRED TO HEREIN AND SHALL REMAIN
IN FULL FORCE AND EFFECT BETWEEN THE PARTIES


 


NOTHING IN THIS AGREEMENT OR ANY RELATED DOCUMENTS SHALL CONSTITUTE A WAIVER OF
ANY EXISTING OR FUTURE EVENT OF DEFAULT OR, TO THE EXTENT NOT EXPRESSLY PROVIDED
HEREIN, ANY RIGHTS AND/OR REMEDIES OF THE AGENT AND THE LENDERS.  NOTHING IN
THIS AGREEMENT SHALL AFFECT OR IMPAIR THE EFFECTIVENESS OF ANY OF THE GUARANTY
OF THE GUARANTOR WITH RESPECT EITHER TO EXISTING OR FUTURE INDEBTEDNESS OF THE
BORROWERS TO THE AGENT AND THE LENDERS.  THE GUARANTOR, IN CONSIDERATION OF THE
AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT HEREBY IRREVOCABLY AND
SPECIFICALLY

 

12

--------------------------------------------------------------------------------


 


WAIVES AND RELEASES ANY AND ALL DEFENSES AND/OR GROUNDS OF AVOIDANCE SUCH
GUARANTOR HAS OR MAY BELIEVE IT HAS TO ANY OR ALL OF ITS OBLIGATIONS UNDER ANY
OF THE GUARANTY REFERRED TO HEREIN, INCLUDING, WITHOUT LIMITATION, ANY DEFENSE
OR GROUND OF AVOIDANCE BASED ON LACK OF PERFECTION OF ANY SECURITY INTEREST OF
THE AGENT OR ANY LENDER IN ANY COLLATERAL.

 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE
ACKNOWLEDGED, EXECUTED AND DELIVERED BY THEIR DULY AUTHORIZED OFFICERS AS OF THE
DATE FIRST ABOVE WRITTEN.


 


 

 

LENDER AND AGENT:

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title: Its Duly Authorized Signatory

 

 

[BORROWERS’ SIGNATURES CONTINUE ON NEXT PAGE]

 

13

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

CURATIVE HEALTH SERVICES, INC.,

 

a Minnesota corporation formerly known as

 

Curative Holding Co.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

EBIOCARE.COM, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

HEMOPHILIA ACCESS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

APEX THERAPEUTIC CARE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

CHS SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

CURATIVE HEALTH SERVICES OF NEW

 

YORK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

OPTIMAL CARE PLUS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

INFINITY INFUSION, LLC

 

 

 

By: Curative Health Services Co., its Sole

 

Member

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

INFINITY INFUSION II, LLC

 

 

 

By: Curative Health Services Co., its Sole

 

Member

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

INFINITY INFUSION CARE, LTD.

 

 

 

By: Infinity Infusion  II, LLC, its Sole General

 

Partner

 

 

 

By: Curative Health Services Co., the Sole

 

Member of Infinity Infusion II, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

MEDCARE, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

CURATIVE PHARMACY SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

CURATIVE HEALTH SERVICES CO.,

 

a Minnesota corporation formerly known as

 

Curative Health Services, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

CRITICAL CARE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

CURATIVE HEALTH SERVICES III CO.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------